DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ten-Jet-Foei (US 20170297419).
Regarding claim 1, Ten-Jet-Foei discloses an arrangement for a darkening device (4 in Fig. 2a and paragraph 0079) for a vehicle roof (2 in Fig. 1) comprising: a tension bow (8 in Fig. 12-13) and a coupling (23 in Fig. 15a-15b), said coupling including at least one coupling recess (see annotated Fig. 15a below) and being coupled to the tension bow at an elongate end thereof (Fig. 14-15a, coupled at the right end recess and the tip of the tension bow), a drive cable (13 in Fig. 15a) and a cable attachment (20 in Fig. 12-15a) which includes at least one coupling recess (see annotated Fig. 15a below) and which is coupled thereto at an elongate end of the drive cable (Fig. 12-16a and paragraph 0084, cable is labeled in the annotated Fig. 16b below), and at least one coupling pin (annotated Fig. 15a below) which extends in each case into the coupling recess of the coupling and into the coupling recess of the cable attachment and connects the coupling to the cable attachment and couples the tension bow to the drive cable (Fig. 
Regarding claim 2, Ten-Jet-Foei discloses the arrangement according to Claim 1, wherein the coupling and the cable attachment each have two coupling recesses (see annotated Fig. 15a below), spaced apart (Fig. 15a, recesses spaced apart linearly) from one another and two coupling pins (see annotated Fig. 15a below) are provided which each extend into a coupling recess of the coupling and into a coupling recess of the cable attachment and connect the coupling to the cable attachment and couple the tension bow to the drive cable (see annotated Fig. 15a below and Fig. 16a-16b).
Regarding claim 4, Ten-Jet-Foei discloses the arrangement according to claim 1, wherein the at least one coupling pin has an end stop (see annotated Fig. 15a below, surface under the head of the pin) which is set up to define an end position when the coupling pin is introduced into the coupling recesses.

    PNG
    media_image1.png
    380
    616
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 15a from Ten-Jet-Foei

    PNG
    media_image2.png
    312
    542
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 16b from Ten-Jet-Foei
Regarding claim 7, Ten-Jet-Foei discloses a darkening device for a vehicle roof comprising: an arrangement according to claim 1 and a shading element (5 in Fig. 12) which is coupled to the tension bow and movable by the drive cable (paragraph 0080).
Regarding claim 8, Ten-Jet-Foei discloses a vehicle roof for a motor vehicle (abstract) comprising: a panel (panel 3a or 3b in Fig. 1) which is arranged in a roof opening (opening 1 in paragraph 0078) in a headliner (14 in Fig. 1) of the vehicle roof, and a darkening device according to Claim 7 which is coupled to the headliner of the vehicle roof and assigned to the panel (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ten-Jet-Foei in view of Shelton (US 1735699).
Regarding claim 5, Ten-Jet-Foei discloses the arrangement according to claim 1, but fails to disclose the coupling and the cable attachment each have a chamfer at an end delimiting the associated coupling recess.
However, Shelton teaches a chamfer (Shelton, chamfered surface 17 in Fig. 2) at an end delimiting an associated coupling recess.
One of ordinary skill in the art would have understood that the pin connection in Ten-Jet-Foei and the countersink connection in Shelton have similar functions. Since both Ten-Jet-Foei and Shelton teach a coupling device, it would have been obvious to substitute one known device for another, as it would have yielded predictable results to one of ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20120160429).
Regarding claim 9, Lin discloses a device that inherently performs the function disclosed in the method claim when used in normal and usual operation. Lin discloses an arrangement for a darkening device (Lin, abstract) comprising: providing a tension bow (Lin, 42 in Fig. 3), providing a coupling (Lin, 72 in Fig. 3) which has at least one coupling recess (Lin, 721 in Fig. 3), coupling of the coupling to the tension bow by attaching said coupling at an elongate end of the tension bow (Lin, Fig. 3), providing a drive cable (Lin, see annotated Fig. 2 below) with a cable attachment (Lin, 71 in Fig. 3) which has at least one coupling recess (Lin, 716 in Fig. 3) and which is coupled to the drive cable at an elongate end thereof (Lin, Fig. 2, coupled through guide member 6), providing at least one coupling pin (Lin, 73 in Fig. 3), positioning of the coupling and the cable attachment relative to one another, so that the coupling recesses, are arranged above one another (Lin, Fig. 3-4), and introducing the at least one coupling pin into the coupling recess of the coupling and into the coupling recess of the cable attachment and 

    PNG
    media_image3.png
    388
    392
    media_image3.png
    Greyscale

Figure 3 Annotated Fig. 2 from Lin
	Lin fails to disclose the darkening device is for a vehicle roof.
	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to reorient the components so that the recesses are still above one another when install in a different direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 3, 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose sunscreens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612          

/JASON S MORROW/              Primary Examiner, Art Unit 3612